Citation Nr: 0216704	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for umbilical hernia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1953 to April 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the determined 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disorder and denied entitlement to service connection on a de 
novo basis.  The RO also denied entitlement to service 
connection for umbilical hernia.  

In April 2001, the veteran provided oral testimony at a 
personal hearing before a Decision Review Officer at the RO.  
A transcript of the hearing has been obtained and associated 
with the claims folder.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's umbilical hernia was not incurred in or aggravated 
by service, nor is it etiologically related to service.  

2.  In a December 1991 rating decision, the RO denied 
entitlement to service connection for a left knee disorder.  
The veteran was advised of that rating decision in a December 
1991 letter, and did not appeal.

3.  Evidence submitted since the RO's December 1991 decision 
bears directly and substantially upon the specific matter 
under consideration; it is not cumulative of previously 
submitted evidence; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim

4.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran incurred a 
left knee disorder as a result of military service.


CONCLUSIONS OF LAW

1.  An umbilical hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

2.  Evidence submitted since the final December 1991 rating 
decision wherein the RO denied service connection for a left 
knee disorder is new and material; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).

3.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, the supplemental 
statement of case, and associated correspondence issued since 
the veteran filed his claims, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  The veteran was advised that if 
he adequately identified relevant records with names, address 
and approximate dates of treatment that the RO would attempt 
to obtain evidence on his behalf.  Additionally, the veteran 
was advised of the specific VCAA requirements in 
correspondence dated in February 2001.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

With regard to the evidence in this case, the Board notes 
that there is a possibility that some of the veteran's 
service medical records have been permanently lost and cannot 
be made part of the record.  However, some service records 
and Surgeon General records have been made part of the claims 
file.  

The Court has held that, in cases where records once in the 
hands of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Russo v. Brown, 9 Vet. App. 46 (1996).

II.  Service connection for umbilical hernia

A.  Factual background

The Surgeon General records are negative for complaints, 
treatment, or diagnosis of an umbilical hernia.  

In July 2000, the veteran filed a claim of entitlement to 
service connection for umbilical hernia.  In a statement 
submitted in August 2000, he reported that his hernia was 
incurred in January 1954 while he was serving in Korea.  

VA outpatient treatment records dated from November 1997 to 
September 1998 show that the veteran sought treatment for his 
umbilical hernia, and subsequent surgical repair.  

In support of his claim, the veteran has submitted a number 
of lay statements.  One such statement was from his brother, 
who reported that, since the veteran's discharge from 
service, he has had problems with an abdominal hernia.  
Another such statement was from the veteran's cousin, who 
reported that, in the summer of 1957, he and the veteran went 
swimming and he noticed that the veteran's navel looked 
different and swollen.  He further stated that the veteran 
told him that it was a hernia which had been incurred during 
active service.  Another such statement was from the 
veteran's former spouse, who reported that she was married to 
the veteran in the 1970.  She indicated that the veteran had 
an abdominal hernia when she married him and that he had told 
her the problem was incurred in the military.  The veteran 
has also submitted a statement from another brother, who 
reported that he vaguely recalled that the veteran had 
complained of some rupture or something to that effect, but 
could not recall any dates.  

During the veteran's personal hearing conducted in April 
2001, he testified that, while in service, he fell into a 
ten-foot hole and heard a "pop" in his stomach.  He 
immediately noticed the protrusion of his abdomen, about 
three-quarters of an inch.  He did not seek any medical 
treatment, because he could walk, march, and run.  He 
initially sought treatment for his umbilical hernia at VA in 
1997.

B.  Legal analysis

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Service connection may also be 
granted for any disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As discussed above, the veteran contends that his umbilical 
hernia was incurred during service, although he did not seek 
any medical treatment.  The Board is aware that veteran's 
service medical records are missing; however, the veteran has 
testified that he received no pertinent treatment in service, 
and the Board accepts the veteran's sworn testimony that he 
fell into a hole and heard a "pop" in his stomach.  
However, under the law, the mere fact that a condition or 
injury might have occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

According to the veteran's testimony, he incurred his 
umbilical hernia in service, but he did not seek medical 
treatment because it did not prohibit from any activities.  
He also stated that the he did not seek medical treatment 
until approximately 1997, which was at VA.  In support of 
this contention, he has submitted statements from his 
brothers, cousin, and his ex-wife, all of who reported that 
the veteran had a hernia since his separation from service or 
told them his umbilical hernia was incurred during active 
service.  The Board notes, however, there is no documentary 
evidence of treatment for any such problems until 1997, 
approximately forty-two years after service.  As noted above, 
because the veteran's service medical records are missing, 
the caselaw increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See O'Hare, supra.  However, it 
does not lower the legal standard for proving a claim for 
service connection.  See Russo, supra.

The evidence reflects that the VA outpatient treatment 
records dated in March 1998 indicate that the veteran has 
complained of umbilical hernia since 1953.  With regard to 
this medical evidence, the Board notes that a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that post-service reference by a 
physician to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Finally, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

Although an individual may certainly be able to provide an 
accurate statement regarding firsthand knowledge of events or 
observations, and the Board has no reason to doubt the 
veteran's account of his in-service fall, a lay person may 
not offer evidence that requires medical knowledge, such as 
establishing a nexus, or connection, between in-service 
injury and post-service disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Nici v. Brown, 9 Vet. App. 494 
(1996) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Spalding v. Brown, 10 Vet. App. 6 (1997).  Thus, 
while the Board does not doubt the veteran's credibility, the 
Board finds that he does not meet the burden of presenting 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting his own testimony and that of his family 
and/or associates because, as lay persons, neither he nor 
they are competent to offer medical opinions.

The Board recognizes that the veteran believes that he has 
been treated unfairly by VA, in that he believes that his 
claim has been denied solely on reconstructed records.  
However, while the loss of his service medical records is 
unfortunate, and likely does make his claim more difficult to 
prove, the absence of these records alone certainly is not 
responsible for the denial of his claim.  Instead, the Board 
believes that it is the absence of any treatment records or 
other medical evidence for approximately forty-two years 
after his separation from service that has had a more 
detrimental impact upon the success of his claim.  Moreover, 
to reiterate, in the instant case it is apparent that the 
service medical records would not have been helpful in adding 
support to his claim, in light of the veteran's testimony 
that he was not seen by medical personnel and received no in-
service treatment pertinent to the claimed disability.  

The Board believes that, had any records of the treatment 
received by the veteran following his discharge been 
submitted, it is certainly conceivable that such records 
could provide important information regarding the nature and 
circumstances of his in-service injury and post-service 
condition.  However, absent any such records, it appears 
impossible to expect that any physician could obtain the 
necessary information to provide an informed opinion as to 
whether a relationship existed between the veteran's in-
service injury and any current disability.  While the Board 
does not question the veteran's credibility as to the 
symptoms he has experienced since separation, he does not 
possess the medical knowledge to render him competent to link 
his current disability to either his in-service injury or his 
post-service symptoms.  Such assertions are not competent lay 
evidence as contemplated in the current law, including the 
VCAA.  See 66 Fed. Reg. at 45,630.

In summary, the Board finds that the record on appeal is 
devoid of any competent medical evidence establishing a link 
between the veteran's in-service injury and the umbilical 
hernia diagnosed forty-two years after service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001), in which the 
Court held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition. . . . ."  The benefit 
sought on appeal must therefore be denied.

III.  Reopening of claim for service connection for left knee 
disorder

A.  Factual background

The evidence which was of record prior to the December 1991 
rating decision wherein the RO denied entitlement to service 
connection for a left knee disorder is reported below. 

Surgeon General reports show the veteran was seen in June 
1953 for the common cold, and in November 1954 for acute 
gastroenteritis.  

Private medical records dated from 1986 to 1991 show a 
history of chronic obstructive pulmonary disease.  

Evidence submitted since the December 1991 rating decision 
wherein the RO denied entitlement to service connection for a 
left knee disorder is reported in pertinent part below.

On July 24, 2000, the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection for a left knee disorder.

VA outpatient treatment records dated from March to September 
1996 show treatment for variously diagnosed respiratory 
illnesses.  

VA outpatient treatment records dated from July to December 
2000 show that the veteran was seen with complaints of left 
knee pain, and was diagnosed with bilateral large horizontal 
tear of the mid zone and posterior horn of the medial 
meniscus, chondromalacia of the lateral facet of the patella, 
and mild chondromalacia of the medial femoral condyle, and 
grade I tear of the medial collateral ligament.  

During his April 2001 personal hearing the veteran testified 
that, on December 24, 1954, which was the day he was 
scheduled to go on 5 days of leave, he ran to catch a bus and 
hit his left knee on a fire hydrant.  He sought medical 
treatment, and the left knee was wrapped in light of his 
refusal of hospitalization.  He spent his leave time in bed 
at his girlfriend's home.  He said he sought medical 
treatment after separation from service but was unsuccessful.  
Thereafter, he testified, he did not seek medical treatment 
until July 2000, when he received treatment for his left knee 
at a VA facility.  

B.  Legal analysis

In December 1991, the RO denied the veteran's claim of 
entitlement to service connection for a left knee disorder.  
Because the veteran did not express written disagreement with 
that rating decision within one year of receiving 
notification, the Board finds that the December 1991 decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case, 
because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

While the RO appears to have ultimately reopened the 
veteran's claim of entitlement to service connection for a 
left knee disorder, and to have considered the claim on a de 
novo basis in the October 2000 rating decision, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new-and-material-evidence analysis in 
claims involving prior final decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for a left knee disorder in 
December 1991.  That decision is final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100; see also Evans, 9 Vet. App. at 
285.  In order to reopen the claim, new and material evidence 
must have been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  In December 1991, the RO denied the 
veteran's claim on the basis that there was diagnosis of left 
knee disorder in the service records and no post-service 
evidence of left knee disorder.  Since filing to reopen his 
claim, the veteran has submitted medical records showing that 
he was recently diagnosed with chondromalacia of the lateral 
aspect of the patella; mild chondromalacia of the medial 
femoral condyle, and Grade I tear of the medial collateral 
ligament.  This evidence is both new and material, and thus 
the claim may be reopened.  

Having reopened the veteran's claim, the Board will proceed 
to evaluate the claim of entitlement to service connection 
for a left knee disorder on its merits.

The veteran essentially contends that his claimed left knee 
disorder is the result of a left knee injury sustained when 
he collided with a fire hydrant during active service.  
However, the available Surgeon General reports are negative 
for such an injury.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the competent and probative evidence is 
against a finding that the veteran incurred a present left 
knee disorder as a result of his service nearly 48 years ago.  

Although the evidence shows that the veteran currently has a 
left knee disorder, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, as discussed 
above, it appears that some of the veteran's service medical 
records were, unfortunately, unobtainable.  However, the 
record reflects that the first post-service evidence 
indicative of left knee pain is from 2000, more than 45 years 
after his separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
current left knee disorder to service or any incident of 
service has been presented.

The Board would observe that VA outpatient treatment records 
show that the veteran has reported a history of left knee 
injury in 1954.  In this regard, no medical professional has 
linked the current left knee disorder to the veteran's time 
in service.  Moreover, the Court has held, for example, that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, supra, at 112.  
Additionally, a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, supra, at 348.  
Finally, a bare transcription of lay history as to an injury, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 
supra, at 409.  

Although an individual may certainly be able to provide an 
accurate statement regarding firsthand knowledge of events or 
observations, and the Board has no reason to doubt the 
veteran's account of his in-service left knee injury, a lay 
person may not offer evidence that requires medical 
knowledge, such as establishing a nexus, or connection, 
between in-service injury and post-service disability.  See 
Bostain v. West, supra, at 127 ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, supra, at 186 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  See also Nici v. Brown, 9 
Vet. App. 494 (1996) citing Espiritu v. Derwinski, supra; see 
also Spalding v. Brown, 10 Vet. App. 6 (1997).  Thus, while 
the Board does not doubt the veteran's credibility, the Board 
finds that he does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.

As discussed above, the Board recognizes that the veteran 
believes that he has been treated unfairly by VA, in that he 
believes that his claim had been denied solely on 
reconstructed records.  However, while the loss of his 
service medical records is unfortunate, and likely does make 
his claim more difficult to prove, the absence of these 
records alone certainly is not responsible for the denial of 
his claim.  Instead, the Board believes that it is the 
absence of any treatment records or other medical evidence 
for approximately forty-five years after his separation from 
service that has had a more detrimental impact on his claim.  

The Board believes that, had any records of the treatment 
received by the veteran following his discharge been 
submitted, it is certainly conceivable that these records 
could provide important information regarding the nature and 
circumstances of his in-service injury and post-service 
condition.  However, as with the previous issue, absent any 
such records, it appears impossible to expect that any 
physician could obtain the necessary information to provide 
an informed opinion as to whether a relationship existed 
between the veteran's in-service injury and any current 
disability.  While the Board does not question the veteran's 
credibility as to the symptoms he has experienced since 
separation, it remains true that the veteran does not possess 
the medical knowledge to render him competent to link his 
current disability to either his in-service injury or his 
post-service symptoms.  Such assertions are not competent lay 
evidence as contemplated in the current law or the VCAA.  See 
66 Fed. Reg. at 45,630.

In summary, the Board finds that the record on appeal is 
devoid of any competent medical evidence establishing a link 
between the veteran's in-service injury and the variously 
diagnosed left knee disorder diagnosed forty-five years 
later.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  McManaway v. 
West, supra, in which the Court held that, even where a 
veteran asserted continuity of symptomatology since service, 
medical evidence was required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition. . . . ."  The benefit sought on appeal must 
therefore  be denied.


ORDER


Entitlement to service connection for umbilical hernia is 
denied.  

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left knee disorder, the appeal is granted to the extent of 
reopening the claim.

Entitlement to service connection for a left knee disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

